DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimoto (US 20160002846) appears on the PTO-1449.
 	Yoshimoto teaches a grain-like finish artificial leather substrate including an entangled fiber body, a non-volatile oil (plasticizer), a filler added into the entangled fiber 
 	For the entangled fiber body, any kind can be used without particular limitation as long as the entangled fiber body is a fibrous structure, such as a non-woven fabric, a woven fabric, a woven product, or a knitted product.  Among these, a non-woven fabric, particularly that of ultrafine fibers, is preferred (see para 0031). The fineness of the ultrafine fibers are 0.001 to 0.9 dtex (see para 0040). 
 	The thickness of the entangled fiber body is about 100 to 3000 microns.  The apparent density of the entangled fiber body is about 0.25 to 0.70 g/cm3 (see para 0042). The first filler in the present embodiment may be metals, metal oxides, inorganic compounds, and organic compounds, with an average particle size of preferably about 0.1 to 15 microns.  Specific examples thereof include: fillers of metal oxides or semi-metal oxides, such as alumina and fillers of inorganic compounds, such as aluminum hydroxide, mica, and calcium carbonate (see para 0048). 
 	Specific examples of the first elastic polymer include polyurethanes and acrylic-based elastomers (see para 0050). The proportions of the filler and the elastic polymer is from about 5 to 99 mass % (see para 0053).   The proportions of the first filler relative to the entangled fiber body is 1-60 mas % (see para 0057). 
 	The method for forming the resin layer with a grain-like surface on the surface of the artificial leather substrate is by a direct coating method.  A direct coating method is 

 	Regarding the artificial leather substrate with the smoothing layer formed thereon, most of the voids in the surface is preferably filled and made smooth.  In such case, even when the resin liquid for imparting a grain-like appearance is applied to the surface of the smoothing layer, the resin liquid tends not to easily seep into the artificial leather substrate.  By using such artificial leather substrate with the smoothing layer formed thereon, a grain-like-finish artificial leather without loss of suppleness of the artificial leather substrate, can be produced (see para 0083). The artificial leather substrate obtained has an apparent density of 0.633 g/cm3 (see para 0098).  Surface water absorption rate was determined to be about 180 seconds (see table 2). 
 	Yoshimoto meets the limitations of the claims other than claimed ratios of fine particles and elastic polymer. However, it would appear that Yoshimoto may overlap these ratios because he teaches proportions of the components that overlap those of the present invention.
The prior art made of record and not relied upon is cited for teaching the general state of the art and is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16494820/20220115